DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2020/03176654 A1 as the English equivalent of WIPO publication WO 2018/012718 A1 (herein referred to as “Jang et al.”).

Claim Objections
4.	Claims 6 and 12 are objected to because of the following informalities:  The chemical structures of the compounds as recited by the Applicant are graphically unclear due to their low resolution.  The structures need to be replaced with clearer graphics.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (WO 2018/012718 A1).
	Jang et al. discloses the following compound:

    PNG
    media_image1.png
    374
    522
    media_image1.png
    Greyscale

([A-20], page 10) such that X1 = CH, Ar1 = Ar3-4 = C6 aryl group (phenyl), and Ar2 = heteroaryl having 13 nuclear atoms (dibenzothiophenyl) of Applicant’s Chemical Formulae 1 and 2; corresponds to Applicant’s compound 210.  Jang et al. discloses an organic electroluminescent (EL) device for the construction of displays comprising a pair of electrodes interposed therein a plurality of organic layers including a light-emitting 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786